 
Exhibit 10.1
 
AMENDMENT TO LOAN AGREEMENTS




THIS AMENDMENT (this “Amendment”) to the Loan Agreement dated January 27, 2009,
the Loan Agreement dated February 15, 2009, the Loan Agreement dated March 4,
2009, the Loan Agreement dated March 31, 2009, the Loan Agreement dated May 4,
2009 and  the Loan Agreement dated May 27, 2009  (collectively, the “Loan
Agreements”) by and among QAT II Investments SA (“Lender”) and Elephant Talk
Communication, Inc. (“Borrower”), is entered into by the parties hereto as of
this 29th day of June, 2009.
 
RECITALS:
 
WHEREAS, pursuant to the Loan Agreements, Lender has loaned to Borrower an
aggregate amount of €3,090,000;
 
WHEREAS, each of the Loan Agreements provides that if the principal amount
loaned to Borrower is due and payable on or before June 30, 2009 if the Lender
and the Borrower do not execute an investment agreement on or before such date;
 
WHEREAS, the Lender and the Borrower


NOW, THEREFORE, in consideration of the premises, the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.    Article 3 of each the Loan Agreements is hereby amended by
restating Article 3 to read in its entirety as follows:
 
Article 3 – Repayment of Principal.
 
 
If the Lender and the Borrower sign an investment agreement (the “Investment
Agreement”) then the amount of the loan and the interest will then be deducted
from the amount that has to be paid by the Lender pursuant to the investment
agreement.
 
If no Investment Agreement between the Lender and the Borrower is executed, the
loan and the interest will be repaid in full to Lender on or before July 15,
2009.
 
If the amount of the investment pursuant to the Investment Agreement is less
than the loan made to the Borrower pursuant to this Agreement, the balance of
the loan shall be paid to Lender simultaneously with the execution of the
Investment Agreement.
 
2.    The parties hereto hereby ratify and reaffirm the Loan Agreements, as
amended and modified by this Second Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above-written.
 
 


 
 
The Lender:
 
QAT II Investments S.A.
 


 
By: /s/   Yves van Sante______
Name: Yves van Sante
Title: Chief Executive Officer




The Borrower


Elephant Talk Communications, Inc.




By: /s/ Steven van der Velden
Name: Steven van der Velden
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 